Exhibit 10.1







Resignation & Separation Agreement




To the Board of Directors of AWG International Water Corporation,




Please accept this letter as my official notice and resignation as the Chief
Financial Officer, effective March 16, 2014.  I officially accept the
termination package offered by the Company for previous services rendered,
filing of the Company’s 10K, and an orderly transition of the accounting
functions as follows:




1.

Historical Payroll Arrearage – the Company acknowledges that it owes Jeff
Mitchell $43,750 of compensation for services rendered in January, February &
March 2014.  The Company agrees to pay this amount to me according to the
following schedule:

a.

$30,000 – due within 10 days of receiving the first tranche of funding from any
source;

b.

$13,750 – will continue as deferred so long as AWGI is making minimum monthly
payments to me of $10,000 or greater and I am serving on the Board of Directors
and Audit Committee.  This amount will become due and payable within 10 days of
AWGI’s discontinuance of such payments or service as a member of the Board of
Directors is terminated;

2.

Termination Fee - $87,500 - the Company agrees to pay this amount to me
according to the following schedule:

a.

$60,000 – payments of $10,000 due on April 30, May 31, June 30, July 31, August
31 & September 30;

b.

$27,500 – will continue as deferred so long as AWGI is making minimum monthly
payments to me of $10,000 or greater and I am serving on the Board of Directors.
 This amount will become due and payable within 10 days of AWGI’s discontinuance
of such payments or service as a member of the Board of Directors is terminated;

3.

Health insurance – the Company will provide family health/dental insurance at no
cost to me until coverage is obtained through my new employer;

4.

Cell phone – the Company will continue to reimburse the cost of my monthly cell
phone expense until all above amounts are paid in full;

5.

Stock and/or Stock Options – while I am providing service (board member or other
capacity) to the Company, I will remain eligible to the Company stock
option/grant program.  I will receive the equivalent number of common stock or
stock options that may be granted to either Keith White or Jeff Stockdale during
the term of my service.




Further, I am resigning my duties and position as Secretary to the Company.  




It has been my pleasure to serve as an Officer and Secretary of the Company but
due to other compelling business opportunities, I am no longer able to continue
in these capacities.










/s/ Jeff R. Mitchell

/s/ Keith White

____________________________

___________________________________

Jeff R. Mitchell – Chief Financial

Keith White – CEO, CTO & Chairman of

Officer & Secretary

Board of Directors




March 16, 2014

March 21, 2014

____________________________

____________________________

Dated

Dated



